DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 20-35 has been previously presented for Examination. Claims 20-35 currently are pending.

Response to Arguments
Applicant's arguments filed on Jul 27, 2020 have been fully considered but they are not persuasive. 
The Applicant alleged that WANG et al (US 20140177486 A1) and Zhang et al (US 20120028664 A1) does not disclose claim 20-35.
In response the Examiner respectfully disagrees because the Examiner has made a new
ground of rejection to address the claim limitations. The Examiner respectfully
submits that the combination of KELA et al (US 20180254849 A1, PCT Priority Date: Oct 21, 2015), Yang et al (US20150373648A1) and Zhang et al (US 20120028664 A1) discloses the claimed limitation in claims 20-26; the combination of Zhang et al (US 20120028664 A1) and Bengtsson (US20160373985A1, priority Date: Jun 18, 2014) discloses the claimed limitation in claims 27-28. 

Claim Objections
Claims 31-32 are objected to because of the following informalities: 
In claims 31-32, line 1, “the method of claim 29” should be “the first base station of claim 29”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 20-22, 24-26, 29-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over KELA et al (US 20180254849 A1, PCT Priority Date: Oct 21, 2015)  in view of Yang et al (US20150373648A1)  and further in view of Zhang et al (US 20120028664 A1).

Regarding claim 20 (Previously presented), KELA’849 discloses a method of operation by a first base station of a wireless communication network (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), the method comprising:
receiving an indication from a first user equipment served by the first base station that a downlink channel property determined by the first user equipment for a downlink transmission from the first base station (see, Und (user node) reports to ANd (access node) the channel properties of several ANds and statistical information regarding noise & interference (including uplink interference), interference including pilot contamination, par 0003, 0056, 0075 and 0077); 
inquiring about the interfering use of the pilot signal (see, sharing key interference information between neighboring ANds or neighboring ANd clusters coordinated by control entity, par 0010-0011).
KELA’849 discloses all the claim limitations but fails to explicitly teach:
receiving an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the 
in response to the indication, sending a query to a network node of the wireless communication network, inquiring about the interfering use of the pilot signal, and receiving a reply indicating a second base station that serves a second user equipment responsible for the interfering use of the pilot signal; and 
in response to determining that the first base station does not have a neighboring relationship established with the second base station, establishing a neighboring relationship with the second base station.

However Yang’648 from the same field of endeavor (see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses:
receiving an indication from a first user equipment served by the first base station that a downlink channel gain (Note, effective SINRmobile,k,0 (SINR of mobile k from a previous transmission), par 0023) determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station (Note, effective SINRmobile,k,0 (SINR of mobile station k from a previous transmission) are fed back to the base station by mobile station to take into account the effects of pilot contamination due to pilot signal re-use by other mobile station, par 0016 and 0023. Noted, kth mobile station serviced by the base station as shown in fig. 3), wherein pilot contamination refers to interfering use of the pilot signal by another user equipment (see, pilot signals are re-used by mobile terminals and causes pilot signal contamination, which essentially is interference between non-orthogonal pilot signals, par 0016).
par 0023).
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach:
in response to the indication, sending a query to a network node of the wireless communication network, inquiring about the interfering use of the pilot signal, and receiving a reply indicating a second base station that serves a second user equipment responsible for the interfering use of the pilot signal; and 
in response to determining that the first base station does not have a neighboring relationship established with the second base station, establishing a neighboring relationship with the second base station.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses:
in response to the indication (see, eNB obtains measurements of interference at UEs served by eNB 405, measurement including interference of reference/pilot signal experienced by UE, par 0070, 0086), sending a query to a network node of the wireless communication network, inquiring about the interfering use of the pilot signal (see, Fig. 3 and 4, eNB 405 provides measurements of interference at UEs served by eNB 405 to ICIC controller 410 to coordinate between UE and ICIC controller about the inter-cell interference of pilot signal, par 0070, 0086-0087), and receiving a reply indicating a second base station that serves a second user equipment responsible for the interfering use of the pilot see, ICIC controller responses with ICIC correlated information to eNB and eNB derives the strongest sources of inter-cell interference from the response information, par 0071-0072, 0090); and 
in response to determining that the first base station does not have a neighboring relationship established with the second base station, establishing a neighboring relationship with the second base station (Note, fig. 7 block 715, eNB generates neighbor relationship tables and mutual relationship information from the neighbor information such as first-order neighbors and second-order (or higher) neighbors from the interference feedback of ICIC controller, par 0070, 0090. Noted: it implies eNB also generates mutual relationship with other eNB(s) that have no neighbor relationship).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 21 (Previously presented), KELA’849 modified by Zhang’664 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), further comprising.
The combination of KELA’849 and Zhang’664 discloses all the claim limitations but fails to explicitly teach: prior to receiving the indication from the first user equipment, receiving the pilot signal from the first user and using 2 of 16Application Ser. No.: 16/300,677 Attorney Docket No. 1009-3063 / P49593 US 1 the pilot signal as received at the first base station to estimate a downlink channel between the first base station and the first user equipment, and performing the downlink transmission in dependence on the estimated downlink channel.

see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses: prior to receiving the indication from the first user equipment, receiving the pilot signal from the first user and using 2 of 16Application Ser. No.: 16/300,677 Attorney Docket No. 1009-3063 / P49593 US 1 the pilot signal as received at the first base station to estimate a downlink channel between the first base station and the first user equipment, and performing the downlink transmission in dependence on the estimated downlink channel (see, Fig. 4, base station pre-process its downlink transmissions in accordance with the CSI that derived from the uplink pilot signals which transmitted from mobile terminals and transmits in downlink channel without considering pilot contamination, then calculating downlink power control factor for the ensuing transmission by SINR from the previous transmission in closed loop downlink power control, par 0016, 0021. Noted, effective SINRmobile,k,0 (SINR of mobile station k from a previous transmission) are fed back to the base station to take into account the effects of pilot contamination due to pilot signal re-use by other mobile station, par 0016 and 0023).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yang’648 into that of KELA’849 modified by Zhang’664. The motivation would have been to perform power control over the downlink (par 0020).

Regarding claim 22 (Previously presented), KELA’849 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).


However Yang’648 from the same field of endeavor (see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses: interfering use of the pilot signal indicates the pilot signal and a time at which the pilot contamination occurred (see, pilot signal re-use at particular time causes pilot signal contamination, par 0016). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yang’648 into that of KELA’849. The motivation would have been to determine the characteristics of the uplink channels that the pilot signals have traversed based on the alterations experienced by the pilot signals (par 0016).

The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: send the query about the interference to a network node of the wireless communication network.
However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: send the query about the interference to a network node of the wireless communication network (see, Fig. 3 and 4, eNB 405 provides measurements of interference at UEs served by eNB 405 to ICIC controller 410 to coordinate between UE and ICIC controller about the inter-cell interference of pilot signal, par 0070, 0086-0087).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0070).

Regarding claim 24 (Previously presented), KELA’849 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).
KELA’849 discloses all the claim limitations but fails to explicitly teach: wherein establishing the neighboring relationship with the second base station comprises coordinating pilot-signal allocations with the second base station, to avoid interfering pilot-signal usage as between user equipments served by the first base station and user equipments served by the second base station.

However Yang’648 from the same field of endeavor (see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses: interfering pilot-signal usage (see, pilot signal re-use at particular time causes pilot signal contamination, par 0016). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yang’648 into that of KELA’849. The motivation would have been to determine the characteristics of the uplink channels that the pilot signals have traversed based on the alterations experienced by the pilot signals (par 0016).
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: wherein establishing the neighboring relationship with the second base station comprises coordinating pilot-signal allocations with the second base station, to avoid interfering 

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: wherein establishing the neighboring relationship with the second base station comprises coordinating pilot-signal allocations with the second base station, to avoid interfering pilot-signal usage as between user equipments served by the first base station and user equipments served by the second base station (see, eNB coordinates between UE and ICIC controller via providing ICIC interference radio resource measurements (RRM) report of reference signal (e.g., a pilot signal) from UE to ICIC controllers and get response correlated to inter-cell interference, then eNB generates neighbor relationship tables and mutual relationship information from the neighbor information, frequency reuse assignments configuration and optimization may be performed in the ICIC cluster controller(s) and reported back to the eNBs, eNBs perform distributed ICIC self-organization and optimization by making use of neighboring relationship information (and thus to avoid interfering usage as between UEs servicing by different eNBs), par 0056, 0070-0072, 0080, 0086, 0090, 0094)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 25 (Previously presented), KELA’849 modified by Yang’648 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), further comprising.
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: extending an Automatic Neighbor Relations (ANR) table at the first base station with one or more entries of an ANR table at the second base station, wherein the ANR tables at the first and second base stations identify respectively neighboring base stations.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: extending an Automatic Neighbor Relations (ANR) table (see, neighbor relationship tables, for eNB 405 and its neighboring eNBs, par 0070) at the first base station with one or more entries of an ANR table at the second base station, wherein the ANR tables at the first and second base stations identify respectively neighboring base stations (see, ICIC controller feedback information including neighbor relationship information including neighbor relationship tables for eNB 405 and its neighboring eNBs and/or cells, par 0070).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 26 (Previously presented), KELA’849 modified by Yang’648 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), wherein the first base station has one or more known neighboring base stations (see, Fig. 3, sharing key interference leakage information between neighboring ANds (access node) or neighboring ANd clusters, par 0024).
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: wherein the reply indicates a plurality of base stations, each serving a respective user equipment that uses the pilot signal and, therefore, is potentially responsible for the conflicting use, and identifying one among the plurality of base stations as said second base station, based on determining which one among the plurality of base stations is a known neighbor of any of the one or more known neighbors of the first base station.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: wherein the reply indicates a plurality of base stations, each serving a respective user equipment that uses the pilot signal and, therefore, is potentially responsible for the conflicting use (see, Fig. 3 and 4, ICIC controller responses the ICIC measurements of reference signal interference from eNB 405 with neighbor relationship information including neighbor relationship tables for eNB 405 and its neighboring eNBs, and these neighbor eNBs servicing respective UEs are correlated to the interference being reported, par 0070-0071, 0086), and identifying one among the plurality of base stations as said second base station, based on determining which one among the plurality of base stations is a known neighbor of any of the one or more known neighbors of the first base station (see, the eNB derives the strongest sources of ICIC interference from the neighbor information feedback by the ICIC controller, the neighbor information including neighbor relationship tables for eNB 405 and its neighboring eNBs, par 0070-0071, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by par 0070).

Regarding claim 29 (Previously presented), KELA’849 discloses a base station configured for operation in a wireless communication network and referred to as a first base station (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), the first base station comprising: 
radio circuitry (see, MU-MIMO systems, par 0024); and 
processing circuitry (see, processor implied by access node configured to receive interference leakage and calculate a SINR value, par 0020) configured to: 
receive, via the radio circuitry, an indication from a first user equipment served by the first base station that a downlink channel property determined by the first user equipment for a downlink transmission from the first base station (see, UNd (user node) reports to ANd (access node) the channel properties of several ANds and statistical information regarding noise & interference (including uplink interference), interference including pilot contamination, par 0003, 0056, 0075 and 0077),
inquiring about the interfering use of the pilot signal (see, sharing key interference information between neighboring ANds or neighboring ANd clusters coordinated by control entity, par 0010-0011).
KELA’849 discloses all the claim limitations but fails to explicitly teach:
receive, via the radio circuitry, an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station, wherein pilot contamination refers to interfering use of the pilot signal by another user equipment; 

 in response to determining that the first base station does not have a neighboring relationship established with the second base station, establish a neighboring relationship with the second base station.

However Yang’648 from the same field of endeavor (see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses:
receive, via the radio circuitry, an indication from a first user equipment served by the first base station that a downlink channel gain (see, effective SINRmobile,k,0 (SINR of mobile k from a previous transmission), par 0023) determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station (see, effective SINRmobile,k,0 (SINR of mobile station k from a previous transmission) are fed back to the base station to take into account the effects of pilot contamination due to pilot signal re-use by other mobile station, par 0016 and 0023. Noted, kth mobile station serviced by the base station as shown in fig. 3), wherein pilot contamination refers to interfering use of the pilot signal by another user equipment (see, pilot signals are re-used by mobile terminals and causes pilot signal contamination, which essentially is interference between non-orthogonal pilot signals, par 0016). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Yang’648 into that of KELA’849. The par 0023).
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach:
and receiving a reply indicating that a second base station serves a second user equipment responsible for the interfering use; and
 in response to determining that the first base station does not have a neighboring relationship established with the second base station, establish a neighboring relationship with the second base station.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses:
in response to the indication (see, eNB obtains measurements of interference at UEs served by eNB 405, measurement including interference of reference/pilot signal experienced by UE, par 0070, 0086), send a query to a network node of the wireless communication network, inquiring about the interfering use of the pilot signal (see, Fig. 3 and 4, eNB 405 provides measurements of interference at UEs served by eNB 405 to ICIC controller 410 to coordinate between UE and ICIC controller about the inter-cell interference of pilot signal, par 0070, 0086-0087), and receiving a reply indicating that a second base station serves a second user equipment responsible for the interfering use (see, ICIC controller responses with ICIC correlated information to eNB and eNB derives the strongest sources of inter-cell interference from the response information, par 0071-0072, 0090); and 
in response to determining that the first base station does not have a neighboring relationship established with the second base station, establish a neighboring relationship with Note, fig. 7 block 715, eNB generates neighbor relationship tables and mutual relationship information from the neighbor information such as first-order neighbors and second-order (or higher) neighbors from the interference feedback of ICIC controller, par 0070, 0090. Noted: it implies eNB also generates mutual relationship with other eNB(s) that have no neighbor relationship).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 30 (Previously presented), KELA’849 discloses the first base station of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), the processing circuitry (see, processor implied by access node configured to receive interference leakage and calculate a SINR value, par 0020) is configured to receive signal via the radio circuitry (see, signal communication causing interference in MU-MIMO systems, par 0024).
The combination of KELA’849 and Zhang’664 discloses all the claim limitations but fails to explicitly teach: wherein, prior to receiving the indication from the first user equipment, receive the pilot signal from the first user and use the pilot signal as received at the first 5 of 16Application Ser. No.: 16/300,677base station to estimate a downlink channel between the first base station and the first user equipment, and perform the downlink transmission in dependence on the estimated downlink channel.

see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses: wherein, prior to receiving the indication from the first user equipment, receive the pilot signal from the first user and use the pilot signal as received at the first 5 of 16Application Ser. No.: 16/300,677base station to estimate a downlink channel between the first base station and the first user equipment, and perform the downlink transmission in dependence on the estimated downlink channel (see, Fig. 4, base station pre-process its downlink transmissions in accordance with the CSI that derived from the uplink pilot signals (based on uplink CSI is essentially the same as the downlink CSI ) which transmitted from mobile terminals and transmits in downlink channel without considering pilot contamination, then calculating downlink power control factor for the ensuing transmission by SINR from the previous transmission in closed loop downlink power control, par 0016, 0021. Noted, effective SINRmobile,k,0 (SINR of mobile station k from a previous transmission) are fed back to the base station to take into account the effects of pilot contamination due to pilot signal re-use by other mobile station, par 0016 and 0023).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yang’648 into that of KELA’849 modified by Zhang’664. The motivation would have been to perform power control over the downlink (par 0020).

Regarding claim 31 (Previously presented), KELA’849 discloses the method of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).

However Yang’648 from the same field of endeavor (see, Fig. 1 and 3, Base station 102 comprising an LSAS servicing a plurality of mobile terminals, par 0014 and 0018) discloses: interfering use of the pilot signal indicates the pilot signal and a time at which the pilot contamination occurred (see, pilot signal re-use at particular time causes pilot signal contamination, par 0016). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yang’648 into that of KELA’849. The motivation would have been to determine the characteristics of the uplink channels that the pilot signals have traversed based on the alterations experienced by the pilot signals (par 0016).

The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: send the query about the interference to a network node of the wireless communication network.
However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: send the query about the interference to a network node of the wireless communication network (see, Fig. 3 and 4, eNB 405 provides measurements of interference at UEs served by eNB 405 to ICIC controller 410 to coordinate between UE and ICIC controller about the inter-cell interference of pilot signal, par 0070, 0086-0087).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by par 0070).

Regarding claim 33 (Previously presented), KELA’849 modified by Yang’648 discloses the method of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: wherein establishing the neighboring relationship with the second base station coordinating pilot-signal allocations as between user equipments served by the first base station and user equipments served by the second base station, to maintain orthogonal allocations as user equipments served by the first base station and user equipments served by the second base station.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: wherein establishing the neighboring relationship with the second base station coordinating pilot-signal allocations as between user equipments served by the first base station and user equipments served by the second base station (see, eNB coordinates between UE and ICIC controller via providing ICIC interference radio resource measurements (RRM) report of reference signal (e.g., a pilot signal) from UE to ICIC controllers and get response correlated to inter-cell interference, then eNB generates neighbor relationship tables and mutual relationship information from the neighbor information, frequency reuse assignments configuration and optimization may be performed in the ICIC cluster controller(s) and reported back to the eNBs, par 0070-0072, 0080, 0086, 0090, 0094), to maintain orthogonal allocations as user equipments served by the first base station and user see, frequency reuse assignment for its cells from a group of frequency reuse modes to be orthogonal to avoid interference, coordination to avoid interference method applied to other Orthogonal Frequency Division Multiple Access (OFDMA) communications systems, par 0039, 0054, 0080).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 34 (Previously presented), KELA’849 discloses the first base station of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), wherein the processing circuitry (see, processor implied by access node configured to receive interference leakage and calculate a SINR value, par 0020) is configured to. 
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: extend an Automatic Neighbor Relations (ANR) table at the first base station with one or more entries of an ANR table at the second base station, wherein the ANR tables at the first and second base stations identify respectively neighboring base stations.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) discloses: extend an Automatic Neighbor Relations (ANR) table (see, neighbor relationship tables, for eNB 405 and its neighboring eNBs, par 0070) at the first base station with one or more entries of an ANR table at the second base station, wherein the ANR tables at the first and see, ICIC controller feedback information including neighbor relationship information including neighbor relationship tables for eNB 405 and its neighboring eNBs and/or cells, par 0070).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Regarding claim 35 (Previously presented), KELA’849 discloses the first base station of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065), wherein the first base station has one or more known neighboring base stations (see, Fig. 3, sharing key interference leakage information between neighboring ANds (access node) or neighboring ANd clusters, par 0024), wherein the processing circuitry (see, processor implied by access node configured to receive interference leakage and calculate a SINR value, par 0020) is configured to.
The combination of KELA’849 and Yang’648 discloses all the claim limitations but fails to explicitly teach: wherein the reply indicates a plurality of base stations, each serving a respective user equipment that uses the pilot signal and, therefore, is potentially responsible for the conflicting use, and identifying one among the plurality of base stations as said second base station, based on determining which one among the plurality of base stations is a known neighbor of any of the one or more known neighbors of the first base station.

However Zhang’664 from the same field of endeavor (see, Fig. 3 and 4, eNB 405 provide ICIC measurements at UEs served by eNB 405 to ICIC controller 410, par 0070) see, Fig. 3 and 4, ICIC controller responses the ICIC measurements of reference signal interference from eNB 405 with neighbor relationship information including neighbor relationship tables for eNB 405 and its neighboring eNBs, and these neighbor eNBs servicing respective UEs are correlated to the interference being reported, par 0070-0071, 0086), and identifying one among the plurality of base stations as said second base station, based on determining which one among the plurality of base stations is a known neighbor of any of the one or more known neighbors of the first base station (see, the eNB derives the strongest sources of ICIC interference from the neighbor information feedback by the ICIC controller, the neighbor information including neighbor relationship tables for eNB 405 and its neighboring eNBs, par 0070-0071, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first base station as taught by Zhang’664 into that of KELA’849 modified by Yang’648. The motivation would have been to coordinate measurements of interference at UEs served by eNB 405 between UE and ICIC controller (par 0070).

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over KELA’849 in view of Yang’648, and further in view of Zhang’664 as applied to claims 20 and 29 above, and further in view of Mishra et al (US 20160330645 A1, Priority Date: May 9, 2016).

Regarding claim 23 (Previously presented), KELA’849 modified Yang’648 and Zhang’664 discloses the method of claim 20 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).


However Mishra’645 from the same field of endeavor (see, fig. 5, Base stations 502 and 504 are connected via an S1-AP and an X2 interface to coordination server 506 in LTE network system, par 0068) discloses: establishing the neighboring relationship with the second base station comprises communicating with the second base station, to establish a handover relationship with the second base station, for handing over wireless communication devices between the first and second base stations (see, eNodeB communicates with other eNodeB via coordination server for handover detail such as UE handover capability, par 0019, 0073).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mishra’645 into that of KELA’849 modified by Yang’648 and Zhang’664. The motivation would have been to coordinate communication between base stations 502 and 504 via coordination server 506 in LTE network system (par 0068).

Regarding claim 32 (Previously presented), KELA’849 modified Yang’648 and Zhang’664 discloses the method of claim 29 (see, fig. 2, access nodes shares scheduling entity in ultra-dense networks with control entity 201 to coordinate and share the interference leakage information between access nodes, par 0059, 0065).


However Mishra’645 from the same field of endeavor (see, fig. 5, Base stations 502 and 504 are connected via an S1-AP and an X2 interface to coordination server 506 in LTE network system, par 0068) discloses: wherein establishing the neighboring relationship with the second base station comprises establishing a handover relationship with the second base station, for handing over wireless communication devices between the first and second base stations (see, eNodeB communicates with other eNodeB via coordination server for handover detail such as UE handover capability, par 0019, 0073).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mishra’645 into that of KELA’849 modified by Yang’648 and Zhang’664. The motivation would have been to coordinate communication between base stations 502 and 504 via coordination server 506 in LTE network system (par 0068).

Claims 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang’664 in view of Bengtsson (US20160373985A1, priority Date: Jun 18, 2014).

Regarding claim 27 (Previously presented), Zhang’664 discloses a method of operation by a network node configured for operation in a wireless communication network (see, Fig. 3 and 4, hierarchical design ICIC controllers serving eNBs to perform inter-eNB self-organized ICIC and optimization in LTE communication system, par 0039, 0051-0057, 0208-0209), the method comprising: 
receiving a report from a first base station of the wireless communication network (see, Fig. 3 and 4, eNB 405 provides ICIC measurements report to ICIC controller 410, par 0070),  indicating measurement of pilot interference (see, UEs measure reference signal (e.g., a pilot signal) over an extended period of time to potentially provide a better indication of interference experienced by the UEs, par 0086);
interference decision based on pilot signal (see, UEs measure reference signal to potentially provide a better indication of interference experienced by the UEs, par 0086 );
initiating establishment of a neighbor relationship between the first base station and the second base station (see, fig. 7 block 715, ICIC controller provides interference feedback and eNB generates neighbor relationship tables and mutual relationship information from the neighbor information such as first-order neighbors and second-order (or higher) neighbors according to the feedback, par 0070, 0090).
Zhang’664 discloses all the claim limitations but fails to explicitly teach: 
receiving a report indicating pilot contamination at the first base station for a pilot signal received at the first base station, wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal and a time associated with the pilot contamination; 
determining, based on the indicated pilot signal and the indicated time, a second base station that made a conflicting allocation of the pilot signal to a second user equipment served by the second base station; and 
initiating establishment of a neighbor relationship between the first base station and the second base station.

see, fig. 1, two neighboring cells in a MaMi communication network 100 servicing a plurality of UEs, par 0038) discloses:
receiving a report indicating pilot contamination at the first base station for a pilot signal received at the first base station (see, BS1 reporting to BS2 that pilot channel on which UE1 is communicating with BS1 is currently contaminated, par 0010-0011), wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal and a time associated with the pilot contamination (see, UE1 transmits pilot signals to BS1 on a designated pilot channel during a designated time slot / pilot channel being allocated by BS1, BS1 reports pilot contamination for other BS to perform mitigating actions to resolve the contaminated pilot channel issue, par 0018, 0040, 0050. Noted, implies report indicates the pilot signal and a time in order to mitigate the pilot contamination); 
determining, based on the indicated pilot signal and the indicated time, a second base station that made a conflicting allocation of the pilot signal to a second user equipment served by the second base station (see, BS2s that are connected with contaminating UE2s will attempt to perform mitigating actions to resolve the contaminated pilot channel issue base on the report, par 0040. Noted, implies report indicates the pilot signal and a time in order to mitigate the pilot contamination); and 
initiating establishment of a neighbor relationship between the first base station and the second base station (see, fig. 7 block 715, ICIC controller provides interference feedback and eNB generates neighbor relationship tables and mutual relationship information from the neighbor information such as first-order neighbors and second-order (or higher) neighbors according to the feedback, par 0070, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0008).
Regarding claim 28 (Previously presented), Zhang’664 discloses the method of claim 27 (see, Fig. 3 and 4, hierarchical design ICIC controllers serving eNBs to perform inter-eNB self-organized ICIC and optimization in LTE communication system, par 0039, 0051-0057, 0208-0209), wherein, identifying the second base station comprises using neighbor-list information or location information, to4 of 16Application Ser. No.: 16/300,677Attorney Docket No. 1009-3063 / P49593 US 1 identify a particular one of the more than one other base stations as said second base station (see, eNB derives the strongest sources of interference from the neighbor information including neighbor relationship table and general location of macro cell, par 0070, 0090), interference decision based on pilot signal (see, UEs measure reference signal to potentially provide a better indication of interference experienced by the UEs, par 0086).
Zhang’664 discloses all the claim limitations but fails to explicitly teach: pilot interfering when more than one other base station made conflicting allocations of the pilot signal to respective user equipments. 
However Bengtsson’985 from the same field of endeavor (see, fig. 1, two neighboring cells in a MaMi communication network 100 servicing a plurality of UEs, par 0038) discloses: pilot interfering when more than one other base station made conflicting allocations of the pilot signal to respective user equipments (see, Pilot channel contamination caused by pilot signal reused by UEs serviced by other neighboring base stations, par 0008-0010). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Bengtsson’985 into that of Zhang’664. The par 0008).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473